             Case 1:18-cv-05473-LJL Document 60 Filed 06/05/20 Page 1 of 4




June 5, 2020

Noah M. Weissman
212-541-2028
nmweissman@bryancave.com

Ronald Francis
212-279-6536
rf@ronaldfrancislaw.com

Hon. Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl Street, Room 701
New York, NY 10007

FILED BY ECF

Re:       Advanced Water Technologies, Inc. v. Amiad U.S.A., Inc., No. 1:18-cv-05473-LJL

Dear Judge Liman:

        Pursuant to your June 4, 2019 order, the parties renew their letter motion to extend
time to complete discovery and supplement their June 3, 2020 joint letter with the following
additional information to demonstrate to the Court that the parties have good cause for
modifying the scheduling order.

      The following discovery has been conducted thus far:

      •     Plaintiff and Defendant both timely served initial disclosures on February 20, 2020.
      •     Defendant served timely document requests and interrogatories on February 27, 2020,
            and Plaintiff served document requests and interrogatories on February 28, 2020 (the
            parties agreed to a one-day extension for Plaintiff, as permitted by the scheduling
            order).
      •     Plaintiff served timely responses to Defendant’s document requests and interrogatories
            on March 27, 2020, and Defendant timely served written responses to Plaintiff’s
            document requests and interrogatories on March 30, 2020, in compliance with the
            federal rules.
      •     Plaintiff has made document productions on March 27, 2020, April 13, 2020, and June
            3, 2020.
      •     Defendant has made document productions on April 3, 2020, April 22, 2020, May 8,
            2020, and May 15, 2020, and June 4, 2020.
      •     Defendant served a party deposition notice for Plaintiff’s principal on June 4, 2020.




602097425
            Case 1:18-cv-05473-LJL Document 60 Filed 06/05/20 Page 2 of 4


June 5, 2020
Page 2



Defendant made a motion to amend its answer to add counterclaims and affirmative defenses
on March 13, 2020, which was granted on April 29, 2020. Plaintiff then amended its complaint
on May 27, 2020, to add four causes of action. The parties have yet to conduct depositions,
including party and non-party depositions, and have not yet served requests for admissions.

         The parties take the following positions with respect to the remaining discovery needed,
the diligence exercised, and the need for an extension.

Plaintiff:

       Plaintiff’s request for an extension of the discovery deadlines is based upon two
separate set of circumstances.

         Firstly, despite plaintiff’s best efforts in getting defendant to timely produce documents
responsive to plaintiff’s requests, defendant has not complied, making it impossible for plaintiff
to take defendant’s deposition, or any non-party depositions. Pursuant to plaintiff’s requests
for the production of documents dated and served on February 28, 2020, defendant’s
responses were due on March 30, 2020. However, defendant did not produce documents by
that date and has been doing so very slowly on a “rolling basis.” We believe that a majority of
the responsive documents have yet to be produced by defendant. As a result of defendant’s
failure to comply with the discovery deadline for production, plaintiff requested (Dkt. # 43)
that the Court compel defendant to comply. The Court denied plaintiff’s letter motion. (Dkt. #
47) Accordingly, despite plaintiff’s due diligence, it could not have met the deadlines for
depositions as a result of defendant’s failure to comply with production deadlines.

         Secondly, on April 29, 2020, the Court granted defendant’s motion to amend its answer
and add a new counterclaim against plaintiff. This new claim was not foreseen as it had not
been raised by defendant over the past two years while the parties have been entangled in
litigation. Thus, plaintiff’s interrogatory and document requests did not take into account or
address defendant’s surprising new claim. In response to defendant’s amended answer, and
based on newly discovered evidence obtained from defendant, plaintiff filed its first amended
complaint on May 27th. Plaintiff’s amended complaint contains four (4) new claims. These new
claims were not foreseen so plaintiff’s interrogatory and document requests did not take into
account or address plaintiff’s new claims.

         Given the above circumstances, and plaintiff’s diligence in conducting discovery
(plaintiff timely produced its documents to defendant), the Court’s refusal to grant plaintiff’s
request for an extension of the discovery deadlines would be unfair to and prejudicial plaintiff.
It is imperative that plaintiff obtain the remainder of the documents responsive to its demands
and be able to depose the individuals with direct knowledge of the facts central to the issues of
this case. The time requested by both parties is needed to complete the exchange of
documents and conduct depositions. Plaintiff anticipates taking seven (7) depositions: Amiad’s
current President Michael Poth, Amiad’s regional sales manager Eyal Yavin, Amiad’s former
Presidents Sharon Cohen and Eric Peterson, non-party GA Fleet (the company retained by
defendant after wrongfully terminating the contract with plaintiff), non-party Glenwood
Management (former customer of plaintiff) and non-party engineer Mark Robbins (both of
whom have information concerning the defects in the Amiad products).


602097425
            Case 1:18-cv-05473-LJL Document 60 Filed 06/05/20 Page 3 of 4


June 5, 2020
Page 3



Defendant:

         Contrary to Plaintiff’s assertion, Defendant has exercised diligence in conducting
discovery. Defendant timely served discovery requests and timely provided written responses
to Plaintiff’s document demands on March 30, 2020. Defendant then sought to engage Plaintiff
in discussions to agree upon e-discovery protocols and develop search terms, as would be
typical in an efficient discovery process. After Plaintiff refused to do so, Defendant developed
its own search protocols, and began collecting, processing, and reviewing large amounts of
documents for production. The Covid-19 crisis, which was unanticipated when the discovery
dates were set, has complicated and slowed this effort. Working remotely with the client,
Defendant has still managed to process the large amount of data from Defendant’s networks
and review it for responsiveness and privilege, although the review team was working from
home. As promised, Defendant made rolling productions shortly after providing timely written
responses, with the bulk of the production on April 3, 2020, April 22, 2020, and May 8, 2020,
as well as some remaining documents on May 15, 2020, and June 4, 2020. Defendant believes
it has now produced all responsive documents, subject to its objections and clarifications in its
written responses, letters, and during meet and confers.

         By contrast, Defendant has not received all the documents it is entitled to receive from
Plaintiff. As the Court is aware, Defendant was allowed to amend its counterclaims to advance
new claims not foreseen when Defendant first pled. Still, Plaintiff has refused to produce
documents relevant to these claims. These documents include communications regarding
Plaintiff’s development of a competitive product and its plans to replace Defendant’s product
with this product, in violation of its obligation to use best efforts to sell Defendant’s product.
Defendant also could not foresee that Plaintiff would refuse to produce these documents
directly relevant to its counterclaims even after it was permitted to amend, which has delayed
the progress of discovery and unfairly prejudiced Defendant.

         There also remain issues with the sufficiency of Plaintiff’s search for electronic
documents and its refusal to produce documents from people who worked for the company
and had company email addresses. This may necessitate the service of subpoenas on non-
parties, which was not foreseen, as the Defendant had no way of knowing that these
individuals worked for Plaintiff. The parties’ counsel have held two meet and confers—on April
8, 2020 and April 30, 2020—in an attempt to resolve these issues and for Defendant to receive
the documents it needs to fairly litigate the case, identify deponents, and conduct depositions.
If the issues are not resolved shortly, Defendant will be forced to seek court intervention.
Furthermore, Plaintiff has just amended its complaint to serve new claims and states it needs
to seek more discovery. Until those new claims can be evaluated, Defendant does not know
whether this too will necessitate more discovery. Finally, conducting depositions during the
Covid crisis and collection of non-party discovery will necessitate more time than usually
required.

        Allowing the parties to have additional time, will facilitate the just, speedy and most
efficient determination of this matter by allowing the parties to clarify the factual issues, permit
efficient depositions based on full document production, permit service of requests to admit to
narrow issues based on a full production of documents and depositions, and hopefully permit
summary judgment based on a fully developed factual record.


602097425
            Case 1:18-cv-05473-LJL Document 60 Filed 06/05/20 Page 4 of 4


June 5, 2020
Page 4



       Defendant respectfully requests that the Court grant the parties’ request to extend the
discovery deadlines in the scheduling order.



Respectfully submitted,


BRYAN CAVE LEIGHTON                             RONALD FRANCIS, ESQ.
PAISNER LLP


_/s/ Noah Weissman_____________                 __/s/ Ronald Francis________________
Noah Weissman                                   Ronald Francis
1290 Avenue of the Americas                     30 Broad Street, 37th Floor
New York, NY 10105                              New York, NY 10004
(212) 541-2000                                  (212) 279-6536
NMWeissman@bclplaw.com                          rf@ronaldfrancislaw.com
Attorneys for Defendant                         Attorney for Plaintiff




602097425
